 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail:       jthompson@clarkhill.com
 4    Telephone:    (702) 862-8300
      Facsimile:    (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     LINDA C. MOODY,                   )                Case No. 2:19-cv-01911-GMN-EJY
10                                     )
                                       )
11                     Plaintiff,      )
                                       )
12   vs.                               )                JOINT MOTION FOR EXTENSION OF
                                       )                TIME FOR DEFENDANT EQUIFAX
13                                     )                INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC, )
                                                        FILE ANSWER
14                                     )
                       Defendant.      )
                                       )                FIRST REQUEST
15
                                       )
16
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
17
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
18
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
19
     to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,
20
     move or otherwise respond to the Complaint in this action is extended from November 25, 2019
21
     through and including December 16, 2019.         The parties are engaging in early settlement
22
     negotiations, and they need additional time to determine if the case can be resolved short of
23
     litigation. The request
24
     ...
25
     ...
26
     ...
27
     ...
28
 1   was made by Equifax, and Plaintiff approves. This stipulation is filed in good faith and not intended

 2   to cause delay.

 3          Respectfully submitted, this 25th day of November 2019.

 4
                                                   CLARK HILL PLLC
 5
                                                   By: /s/ Jeremy J. Thompson
 6                                                 Jeremy J. Thompson
                                                   Nevada Bar No. 12503
 7
                                                   3800 Howard Hughes Pkwy, Suite 500
 8                                                 Las Vegas, NV 89169
                                                   Tel: (702) 862-8300
 9                                                 Fax: (702) 862-8400
                                                   Email: jthompson@clarkhill.com
10

11                                                 Attorney for Defendant Equifax Information Services
                                                   LLC
12
                                                   No opposition
13
                                                   /s/ David H. Krieger, Esq.
14                                                 David H. Krieger, Esq.
15                                                 Nevada Bar No. 9086
                                                   HAINES & KRIEGER, LLC
16                                                 8985 S. Eastern Ave., Suite 350
                                                   Henderson, NV 89123
17                                                 Phone: (702) 880-5554
18                                                 FAX: (702) 385-5518
                                                   Email: dkrieger@hainesandkrieger.com
19
                                                   Attorney for Plaintiff
20
21
     IT IS SO ORDERED:
22

23   ___________________________________
      United States Magistrate Judge
24
     DATED: November 26, 2019
25

26
27

28

                                                     -2-
